Citation Nr: 1104238	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-28 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for pharyngeal dysphagia to 
include as secondary to in-service radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision, the RO denied service connection 
for dysphagia and a thyroid condition.  In his Notice of 
Disagreement (NOD), received at the RO in November 2008, the 
Veteran disagreed with the denial of service connection for a 
"throat condition" due to radiation exposure.  

In August 2010, the Veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he developed a throat condition, 
pharyngeal dysphagia, as a result of in-service radiation 
exposure.  

Service connection for disability that is claimed to be due to 
radiation exposure during service can be established in three 
different ways: on a presumptive basis under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d); with the aid of the development 
requirements of 38 C.F.R. § 3.311, or on a direct basis.  See 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996) aff'd sub nom., Ramey 
v. Gober, 120 F.3d. 1239 (Fed. Cir. 1997).

Under the first method of establishing service connection, there 
are certain types of cancer that may, under certain 
circumstances, be service connected on a presumptive basis if the 
Veteran participated in a radiation risk activity as defined by 
regulation.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
the term "radiation-exposed Veteran" means a Veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation- 
risk activity" means: onsite participation in a test involving 
the atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, during the period beginning on 
August 6, 1945, and ending on July 1, 1946; internment as a 
prisoner of war of Japan during World War II resulting in an 
opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki; or certain service on the 
grounds of gaseous diffusion plants at specific locations; or 
certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 
1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).

The second method of establishing service connection, under 38 
C.F.R. § 3.311(a), calls for the development of a radiation dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not manifest to 
a compensable degree within any applicable presumptive period 
specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation in 
service.  Dose data will be requested from the Department of 
Defense in claims based upon participation in atmospheric nuclear 
testing and in claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, such as this one, the VA Under Secretary for 
Health will be responsible for preparation of a dose estimate, to 
the extent feasible, based on available methodologies.  Id.

The controlling regulation, 38 C.F.R. § 3.311(b), includes a list 
of "radiogenic diseases" that may be service connected provided 
that certain conditions specified in that regulation are met.  
According to 38 C.F.R. § 3.311(b)(1), when (1) there is a 
determination that the Veteran was exposed to ionizing radiation; 
(2) that he subsequently developed a radiogenic disease; and (3) 
this disease became manifest within a certain specified period 
after exposure to radiation in service, VA will refer the claim 
to the Under Secretary for Benefits to consider the claim and 
request an advisory opinion.

The Veteran is not currently diagnosed with any of the 
presumptive diseases identified as diseases specific to 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c)(2) and 38 
C.F.R. § 3.309(d)(2), and therefore service connection for 
pharyngeal dysphagia as due to radiation exposure may not be 
presumed under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309.

Additionally, pharyngeal dysphagia is not one of the listed 
"radiogenic diseases" specified under 38 C.F.R. § 3.311(b)(2); 
however, under 38 C.F.R. § 3.311(b)(4), if a claim is based on a 
disease other than one of those diseases listed in paragraph 
38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the claim 
under the provisions of this section provided that the claimant 
has cited to or submitted competent scientific or medical 
evidence that the claimed condition is a radiogenic disease.  

In this case, the Veteran's MOS, as reflected on his DD Form 214 
is that of Atomic demolition specialist.  At the Veteran's video 
conference in August 2010, he testified that his duties included 
replacing sandbags that surrounded the warheads.  The Veteran 
maintained that these sandbags had become irradiated as they sat 
next to the warheads, and that was the reason they needed 
replacing from time to time.  The Veteran testified that he was 
exposed to radiation during this time.

The Veteran also maintains that his dysphagia is a radiogenic 
disease because when he was first treated for the condition, his 
doctors asked him if he had ever undergone chemotherapy.  When he 
answered no, they then asked if he was ever exposed to radiation.  
When he explained his duties in the Army, his doctors told him 
that this was where he was exposed to radiation.  

In September 2008, the Veteran submitted a statement from one of 
his private treatment providers who stated that the Veteran was 
currently suffering from aspiration and dysphagia "potentially 
related to radiation effects during his service in the Army."  

The RO attempted to obtain the Veteran's DD From 1141 (Record of 
Occupational Exposure to Ionizing Radiation) from the National 
Personnel Records Center, but they responded that the document 
was not a matter of record.  The RO did not attempt to obtain the 
Veteran's complete personnel file, and the RO did not request 
potentially applicable records from other sources.  

The VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart 
ii, Chapter 1, Section C outlines the special steps required to 
be taken when requesting information and records for disabilities 
resulting from exposure to ionizing radiation.  The RO requested 
a copy of DD Form 1141, Record of Exposure to Ionizing Radiation, 
or an equivalent record of occupational radiation exposure from 
the NPRC, not the Director of the Proponency Office for 
Preventative Medicine as required by the manual.  Thus, a remand 
is required to ensure compliance with the VA Adjudication 
Procedure Manual, M21-1MR, Part II, Subpart ii, Chapter 1, 
Section C.  

When replying to the request, the reply should indicate whether 
the Veteran, during the course of performing his duties, was 
either "not exposed," had a "zero" dose, or if he was 
exposed, what was the extent of that exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate service 
departments, Federal agencies, and/or state 
agencies and request complete copies of the 
Veteran's service personnel records.  All 
efforts to obtain these records should be 
fully documented.  

2.  Ensure compliance with the VA 
Adjudication Procedure Manual, M21-1MR, Part 
IV, Subpart ii, Chapter 1, Section C, which 
outlines the special steps required to be 
taken when requesting information and records 
for disabilities resulting from exposure to 
ionizing radiation.  The Director of the 
Proponency Office for Preventive Medicine 
should be asked to indicate if the Veteran 
was not exposed (i.e., there was no potential 
for radiation exposure and the Veteran did 
not enter into a radiological environment), 
had exposure to a zero dose (i.e., there was 
potential for exposure to radiation but the 
dose received was zero) or if he was exposed 
to radiation.  All efforts to obtain this 
information should be fully documented.  
    
3.  After Steps 1 and 2 are completed, 
schedule the Veteran for a VA examination to 
assess the nature and etiology of his 
currently diagnosed pharyngeal dysphagia, but 
only if there is confirmed exposure to 
radiation in service.  The examiner should 
note in the examination report that the 
claims file has been reviewed.  All 
appropriate evaluations, studies, and testing 
deemed necessary by the examiner should be 
conducted at this time, and included in the 
examination report.

In particular, the examiner is asked to 
indicate whether the Veteran's currently 
diagnosed pharyngeal dysphagia is at least as 
likely as not (i.e., 50 percent or greater 
possibility) a radiogenic disease.  In 
addition, the examiner should indicate 
whether the Veteran's pharyngeal dysphagia is 
at least as likely as not related to his 
period of active service, including any 
confirmed in-service exposure to ionizing 
radiation as an atomic demolition specialist.  
The examiner must provide a complete 
rationale for any stated opinion.

4.  Based on the outcome of the VA 
examination and the amount of radiation 
exposure, if any, ensure that all appropriate 
development is undertaken pursuant to 
38 C.F.R. § 3.311 with regard dose 
assessment, referral to the Under Secretary 
for Benefits if appropriate.  

5.  Thereafter, ensure that the development 
above has been completed in accordance with 
the remand instructions, undertake any other 
development action that is deemed warranted, 
and readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and regulations 
considered pertinent to the issues currently 
on appeal.  An appropriate period of time 
should be allowed for response before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

